IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JAMES LYNN BEARD,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-4790

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 10, 2015.

An appeal from an order of the Circuit Court for Wakulla County.
Dawn Caloca-Johnson, Judge.

James Lynn Beard, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.